Citation Nr: 1813723	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a commencing date prior to January 13, 2012 for receipt of Chapter 35 Dependents Educational Assistance (DEA) benefits. 

2.  Entitlement to payment of DEA benefits for coursework taken at Baldwin Wallace University (BWU) from August 23, 1999 to May 10, 2002 and at the University of Findlay (UF) from January 5, 2005 to December 15, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 29, 1971.  He died on May [REDACTED], 1999.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2015 a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The issue of entitlement to payment of DEA benefits for coursework taken at BWU from August 23, 1999 to May 10, 2002 and at UF from January 5, 2005 to December 15, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The appellant filed his application for DEA benefits was received by VA on February 19, 2013, within one year after the February 21, 2012 issuance of the RO decision awarding service connection for the cause of the Veteran's death.

2.  The appellant's basic eligibility date for DEA benefits, May [REDACTED], 1999, is more than one year before the RO decision awarding service connection for the cause of the Veteran's death.  

3.  The appellant would have been eligible for DEA benefits had he filed a claim on the May [REDACTED], 1999 eligibility date.  

4. The DEA benefits sought by the appellant are for an approved program of education during a period (1999-2005) preceding the one-year period ending on the date (i.e. February 19, 2013) on which the DEA benefits application was received by VA. 

5.  The appellant has elected May [REDACTED], 1999, the day after the date of the Veteran's death as his desired commencing date for receipt of DEA benefits.

CONCLUSION OF LAW

The criteria for a commencing date of May [REDACTED], 1999 for payment of DEA benefits under 38 U.S.C. Chapter 35 have been met.  38 U.S.C. §§ 3501, 5113 (2012); 38 C.F.R. §§ 3.102, 21.3021, 21.3041, 21.4131 (2017); Friedsam v. Nicholson, 19 Vet. App. 555 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) generally describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

In a January 13, 2012 rating decision, the RO, in pertinent part, granted service connection for the cause of death and basic eligibility to DEA benefits effective May [REDACTED], 1999.  This decision was mailed to the Veteran's surviving spouse (the appellant's mother) and the cover letter accompanying the decision is dated February 21, 2012.  The cover letter indicates that the surviving spouse and her dependents might be eligible for DEA benefits.  The cover letter also indicates that VA pamphlet 22-73-3, "Summary of Education Benefits" had been enclosed and that this pamphlet explains the DEA program.  Additionally, the cover letter indicates that in order to make a claim for DEA benefits, the appellant and/or her dependents should complete and return the enclosed VA Form 22-5490.     

Subsequently, the appellant submitted a claim for receipt of DEA benefits, which a date stamp indicates was received by the Buffalo RO on February 19, 2013.  

In November 2013, the St. Louis RO notified the appellant that he had entitlement to DEA benefits for a period of 45 months.  It was noted that as a child of a veteran whose death was determined to be service connected, the appellant could elect the date he wanted his benefits to begin.  The appellant was advised that he could choose between the following dates: May [REDACTED], 1999, the day after the Veteran's death; January 12, 2012, the day before the date that VA determined the Veteran's death to be service-connected; or a date between these two dates.  The appellant was also advised that he had 8 years from the beginning/commencing date to use his DEA benefits.  

In a subsequent November 2013 communication, the appellant indicated that he was choosing May [REDACTED], 1999 as the beginning date for his DEA benefits.  The appellant subsequently requested that VA provide him with DEA benefits for college coursework he completed at BWU from August 23, 1999 to May 10, 2002 and at the UF from January 5, 2005 to December 15, 2005.   

In a February 2014 decision, the RO denied payment of DEA benefits for the previous coursework taken at BWU and UF.  The RO noted that the appellant became eligible for DEA benefits pursuant to the January 12, 2012 rating decision but VA did not receive his application for DEA benefits until March 26, 2013.  Thus, because the appellant did not apply within a year of the January 13, 2012 rating decision, he was not entitled to DEA benefits until January 12, 2012.  The appellant was advised that if he had enrollments after January 12, 2012, he should have his schools submit them and that they would be processed. 

In a February 2014 notice of disagreement, the appellant indicated that he was appealing the effective date of his DEA benefits.  He asserted that the January 2012 rating decision indicated that his DEA benefits were established from May [REDACTED], 1999 and that his understanding was that the February 21, 2012 cover letter accompanying the decision indicated that he had one year from the date of the cover letter to apply for his DEA benefits.  He also indicated that he faxed his DEA benefits application to the Cuyahoga County Service Commission on February 15, 2013.  

In an April 2014 statement of the case, the RO noted that a review of the claims file indicated that the earliest date the appellant's DEA benefits application had been received was February 15, 2013.  

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.  5113 (a).

In cases where the Veteran's death is service connected and a dependent child, such as the appellant, files a claim for receipt of DEA benefits, VA must first determine when that child's eligibility for DEA benefits may begin.  If, the veteran's death occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility. The period of eligibility ends 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(b).  Generally, the child can elect as their preferred beginning date any date between the date of the Veteran's death and the date of VA's decision that the Veteran's death was service-connected.

Also, basic eligibility for retroactive payment of DEA benefits may be awarded in certain circumstances.  See 38 U.S.C. §§ 3512, 5113; 38 C.F.R. § 21.4131(e).  38 U.S.C. § 5113 (b) provides that if VA awards service connection for the cause of the Veteran's death and an eligible person files an application for DEA benefits within one year after the issuance of the RO decision awarding service connection for the cause of death, the DEA application may be considered as having been filed on the Veteran's eligibility date.  This provision applies if the eligibility date is more than one year before the date of the RO decision that awarded service connection for the cause of death and the appellant would have been eligible for DEA benefits had he filed a claim on his eligibility date.  The only additional requirement is that the DEA benefits sought must be for an "approved program of education during a period preceding the one-year period ending on the date on which the application was received by the Secretary."  38 U.S.C. § 5113 (b); 38 C.F.R. § 21.4131 (e); Friedsam v. Nicholson, 19 Vet. App. 555, 562 (2006).  

The appellant was born on March 13, 1974.  On the effective date of basic eligibility for DEA benefits, May [REDACTED], 1999, which was also the date of the Veteran's death, he was 25 years old.  Consequently, the Veteran's death occurred after the appellant's 18th birthday but before his 26th birthday.  Accordingly, the appellant may elect the beginning date of his period of eligibility.  38 C.F.R. § 21.3041(b).

As mentioned above, the appellant's basic eligibility date for DEA benefits is May [REDACTED], 1999.  This is more than one year before the date of the January 2012 rating decision that established that the Veteran's death was service-connected.  Also, the appellant has claimed educational assistance for programs of education that appear to be approved (i.e. collegiate study), which he completed more than one year prior to February 2013, when his application for DEA benefits was received by VA.  In this regard, the evidence indicates that he had completed the programs of education for which he is seeking retroactive DEA benefits as of December 2005. Additionally, as alluded to above, the appellant would have been eligible for DEA benefits had he filed a claim on his basic eligibility date of May [REDACTED], 1999, as he was 25 years old at the time.  See 38 C.F.R. § 21.3041(b).  

The only remaining criterion that must be satisfied in order for the appellant to establish basic eligibility for retroactive DEA benefits is that he filed his application within one year after the issuance of the RO decision awarding service connection for the cause of death.  Notably, the RO found that the appellant's application was not filed within one year of the RO decision as the decision itself is dated January, 13, 2012.  This was a reasonable application of the controlling regulation   However, the Board must find that the date the decision was issued is the date of issuance of the notice letter accompanying the decision (i.e. February 21, 2012), not the date listed on the decision itself.  This is generally consistent with VA requirements that appeals must be received within a certain time period from the date that the RO mails the notice accompanying the decision rather than the date on the decision itself.  See e.g.s 38 C.F.R. §§ 20.302 (a), (b).  To hold otherwise would be violative of due process and the pro-claimant nature of the VA system.  See e.g. Burden v. Shinseki, 727 F.3d 1161, 1169 (Fed. Cir. 2013) ("Congress has expressed special solicitude for the veterans' cause," and has created a uniquely pro-claimant system for adjudicating claims for VA benefits).  Thus, the appellant's application for DEA benefits was filed within one year after issuance of the RO decision awarding service connection for the cause of death (i.e. received by VA as early as February 15, 2013 and no later than February 19, 2013).  Consequently, all necessary criteria have been met and the appellant's DEA application may be considered as having been filed on the appellant's basic eligibility date of May [REDACTED], 1999.  Accordingly, a commencing date of May [REDACTED], 1999 may be assigned for the appellant's entitlement to DEA benefits and he has established basic eligibility for payment of retroactive DEA benefits.  38 U.S.C. § 5113 (b); 38 C.F.R. § 21.4131 (e).                


ORDER

Entitlement to a commencing date of May [REDACTED], 1999 for receipt of Chapter 35 Dependents Educational Assistance (DEA) benefits is granted; to this extent the appeal is allowed.  


REMAND

Generally, a course of education offered by a school must be approved by the State approving agency for the State in which the school is located, or by the State approving agency which has appropriate approval authority, or, where appropriate, by VA.  38 C.F.R. § 21.4250 (a).

As indicated above, the appellant has established basic eligibility for payment of retroactive DEA benefits beginning May [REDACTED], 1999.  Also, as indicated above, he has specifically requested payment of retroactive DEA benefits for his completion of coursework at Baldwin Wallace University (BWU) from August 23, 1999 to May 10, 2002 and at the University of Findlay (UF) from January 5, 2005 to December 15, 2005.  The RO has received enrollment certifications from both of these universities indicating the amount of credit hours in which the Veteran was enrolled during the time frames in question.  Also, these universities are both currently listed as approved institutions of higher learning in the VA education programs database, the Web Enabled Approval Management System (WEAMS).  See e.g. https://inquiry.vba.va.gov/weamspub/buildSearchInstitutionCriteria.do.  However, to what extent the appellant's coursework at BWU and UF during the above time frames qualifies for payment of DEA benefits is a determination that the RO/AOJ must make in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should determine the extent to which the coursework the appellant completed at Baldwin Wallace University (BWU) from August 23, 1999 to May 10, 2002 and at the University of Findlay (UF) from January 5, 2005 to December 15, 2005 qualifies for payment of DEA benefits.  The AOJ should then provide payment of the retroactive benefits to which the appellant is entitled.  

2.  If the appellant is not fully satisfied with the amount of retroactive benefits awarded, the AOJ should issue an appropriate supplemental statement of the case and provide the appellant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


